Citation Nr: 1039000	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral vision loss of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945 and from September 1950 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2006 and March 2006 rating decisions of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the January 2006 rating decision, in pertinent 
part, the RO denied service connection for residuals of a right 
knee injury.  Entitlement to compensation under 38 U.S.C.A. § 
1151 for peripheral vision loss of the left eye was denied by the 
RO in the March 2006 rating decision.  The Board notes that 
during the course of the appeal, the Veteran's claims file was 
temporarily brokered to the Cleveland, Ohio, VA Regional Office.  

The Board notes that in the Veteran's VA Form 9s, Appeal to the 
Board of Veterans' Appeals, received in April 2007 and September 
2009, the Veteran indicated that he wanted to have a hearing 
before the Board at the RO.  The Veteran was scheduled for a 
travel board hearing on June 23, 2010.  However, the record 
reflects that he failed to report for the scheduled hearing.  The 
Board finds that there is no Board hearing request pending at 
this time.  38 C.F.R. § 20.702(d) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims of 
entitlement to service connection for residuals of a right knee 
injury and entitlement to compensation under 38 U.S.C.A. § 1151 
for peripheral vision loss of the left eye.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

Review of the evidentiary record shows that in a March 2006 
personal statement, the Veteran indicated that he underwent a 
total knee replacement in February 2006 at his local VA hospital.  
Additionally, in June 2009, the Veteran submitted a VA Form 21-
4142 Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA).  He requested that the RO 
obtain VA medical records from the VA hospital in Loma Linda, 
California, from 2003 to 2009 for his peripheral vision loss.  

While the record contains VA outpatient treatment records from 
December 2002 to November 2005, there is no indication that 
records have been obtained and associated with the claims file 
since 2005.  As such, additional development is warranted.  VA 
records are considered part of the record on appeal since they 
are within VA's constructive possession.  Because VA has notice 
of the existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Specifically, with regards to the claim for service connection 
for residuals of a right knee injury, the Veteran stated he 
injured his right knee in service, approximately in March 1951, 
after getting his right foot caught in a "gang-way door."  He 
explained that his body twisted, and he could feel a tearing 
sensation in his right knee.  The Veteran stated that he received 
treatment for his right knee injury at sick call and returned to 
his assignment two days letter.  He admitted to not reporting the 
incident to his commander; however, a fellow officer witnessed 
the Veteran's limping and heard his complaints regarding his knee 
during service.  See the March 2006 statement from R.P.  VA 
outpatient treatment records already associated with the claims 
file, note the Veteran's reports of knee pain, and as previously 
mentioned, total knee replacement has been performed in 2006 on 
the right knee.  The Veteran asserts that he has endured right 
knee problems since being discharged from service.  

In this case, the Veteran has not been provided a VA medical 
examination for his claimed residuals of a right knee injury.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
Secretary's duty to assist requires that he provide a VA medical 
examination to a claimant when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or, for certain disease, 
manifestation of the disease during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of the 
disability may be associated with the Veteran's service or with 
another service-connected disability; but (4) insufficient 
competent medical evidence on file for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 C.F.R. § 3.159(c)(4)(i) (2009).  

In this case, the Veteran's reports of continuity of 
symptomatology regarding his claimed disability can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Board also notes that the threshold for finding a 
link between a current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding 
that the "low threshold" was satisfied by the appellant's 
statement that "his disabilities . . . began in 1980 and [that] 
he received treatment at a VA hospital in Phoenix, Arizona").  

However, in the absence of a competent medical opinion pertaining 
to whether the Veteran currently has a diagnosed right knee 
disability consistent with his complaints, and if so, whether the 
etiology of the Veteran's disability is service related, the 
Board finds that the record does not contain sufficient 
information to make a decision on the claim.  In this regard, the 
Board notes that the Veteran is competent to state that he 
incurred a right knee injury during her active service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
("[l]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition.")  He is also competent to describe 
the symptoms he currently experiences.  Therefore, the Veteran 
should be scheduled for a VA examination for his residuals of a 
right knee injury.  

Turning to the Veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for peripheral vision loss of the left 
eye, the Veteran was afforded a VA examination for his claim in 
February 2006.  According to the report, the VA examiner provided 
an opinion after review of the claims file and physical 
examination of the Veteran.  However, as stated above, there are 
additional outstanding VA treatment records showing treatment for 
his eye disability.  As such, the Board finds that an addendum 
opinion should be requested from the February 2006 VA examiner, 
taking into consideration the outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all outstanding records of treatment, 
particularly medical reports dated since 
2005, from the Jerry L. Pettis Memorial VA 
Medical Center in Loma Linda, California, 
part of the VA Loma Linda Healthcare 
System.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  The Veteran should also 
be apprised of such and given the 
opportunity to submit the reports.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between his 
active military service and his residuals 
of a right knee injury.  The claims file 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the right knee 
found to be present should be diagnosed.  
For any diagnosed disability, the examiner 
must provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) any 
disability had its origin in service or is 
in any way related to the Veteran's active 
service.  If no disability of the right 
knee is present the examiner must state so.  

A rationale for any opinion reached must be 
provided.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this and discuss why an opinion 
cannot be rendered.  

3.  After the additional VA treatment 
records have been obtained, contact the VA 
examiner who conducted the February 2006 VA 
examination for the Veteran's left eye 
peripheral vision loss.  The examiner 
should answer all of the following 
questions: 

(1) Did the Veteran sustain any additional 
disability as a result of the VA eye 
surgeries performed in September 2003 and 
October 2003?  If so, what is that 
additional disability;

(2) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment;

(3) Did VA fail to exercise the degree of 
care that would be expected of a reasonable 
health care provider; and

(4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

A rationale for any opinion reached must be 
provided.  If the examiner finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or 
she should so indicate and discuss why an 
opinion cannot be provided.  If the VA 
examiner is not available, another 
examination is authorized for determining 
the etiology of any current eye disorder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



